CuRRiE, J.
{concurring). The result in this case points up the need for legislative revision of sec. 330.19 (5), Stats. While in the instant case the defendant Magee was only absent from the state, with whereabouts unknown, for the last few days of the two-year period available, a plaintiff, who has sustained personal injury through the negligence of a 'resident of this state, would be entirely remediless if such resident soon after the accident had left on a legitimate trip abroad which would have taken him'out of the state for all of the remaining portion of the two-year period.
It would seem highly advisable that the legislature either provide that absence from the state by a resident should toll the two-year period for giving notice under sec. 330.19 (5), Stats., or better yet, that service of such notice be permitted to be made by registered mail addressed to the last-known address of the party whose negligence caused the injury. If such service by registered mail were authorized by legislation, not only would the problem be equitably solved of serving on an absent resident, but also a more practical means would be provided for obtaining service on nonresidents, thus preventing such a result as occurred in Oldenburg v. Hartford Accident & Indemnity Co. (1954), 266 Wis. 68, 62 N. W. (2d) 574.